Cite as 2013 Ark. 311

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-12-715

                                                     Opinion Delivered   September 5, 2013

FRANK WATTS II                                       PRO SE APPEAL FROM THE
                                  APPELLANT          LINCOLN COUNTY CIRCUIT COURT
                                                     [40LCV- 12-25, HON. JODI RAINES
v.                                                   DENNIS, JUDGE]

STATE OF ARKANSAS
                                   APPELLEE          AFFIRMED.


                                         PER CURIAM

       In 2012, appellant Frank Watts II, who was incarcerated in Lincoln County, filed a pro

se petition for writ of habeas corpus in the Lincoln County Circuit Court.1 The circuit court

found no merit to the petition and dismissed it. Appellant brings this appeal. We find no error

and affirm the order. A circuit court’s denial of habeas relief will not be reversed unless the

court’s findings are clearly erroneous. Darrough v. State, 2013 Ark. 28 (per curiam); McArty v.

Hobbs, 2012 Ark. 257 (per curiam).

       To understand the issues raised in the petition for writ of habeas corpus, it is necessary

to review portions of the history of appellant’s legal proceedings. In 1997, appellant was found

guilty by a jury of possession of a controlled substance with intent to deliver, two counts of

possession of drug paraphernalia, and possession of a controlled substance. He was adjudged

a habitual offender, and an aggregate sentence of sixty years’ imprisonment was imposed. The

Arkansas Court of Appeals affirmed. Watts v. State, 68 Ark. App. 47, 8 S.W.3d 563 (2000).

       In 1998, appellant was convicted of multiple additional felony offenses and sentenced

       1
           As of the date of this opinion, appellant remains incarcerated in Lincoln County.
                                     Cite as 2013 Ark. 311

as a habitual offender to an aggregate term of life imprisonment. No appeal was taken.2

       In 2007, appellant filed a petition for writ of habeas corpus in the Chicot County Circuit

Court, seeking relief from the judgments of conviction. The circuit court granted a motion for

default judgment, but later granted a motion to set aside the default judgment and dismissed the

petition. Appellant filed a motion to vacate the orders setting aside the default judgment and

dismissing the petition, and the court dismissed the motion in an order entered in 2008.

       Appellant did not perfect an appeal from the order, and later he sought by motion to

proceed with the appeal. We denied the motion because appellant was no longer within the

jurisdiction of the Chicot County Circuit Court. Once appellant was out of its jurisdiction, the

court in Chicot County did not have authority to obtain appellant’s release from custody in

another county. See Watts v. State, 2009 Ark. 370 (unpublished per curiam).

       In the petition for writ of habeas corpus filed in Lincoln County, appellant focused on

alleged flaws in the 2007 habeas proceeding in Chicot County and its effect on the 1997 and

1998 judgments of conviction. Appellant’s grounds on appeal for reversal of the order are that

the 1997 and 1998 judgment-and-commitment orders entered in the trial court and the 2007

Chicot County order setting aside the default judgment were void for lack of subject-matter

jurisdiction. He argues that jeopardy attached when he was convicted in the 1997 prosecutions

and that the 1998 judgment amounted to double jeopardy because the same parties were

involved in the offenses in both cases. While appellant couched his allegation as a double-

jeopardy issue, he offered no facts to demonstrate that the 1997 and 1998 judgments were

       2
      Appellant later filed a motion for belated appeal, which was denied. Watts v. State,
CR-00-201 (Ark. Sept. 28, 2000) (unpublished per curiam).

                                               2
                                       Cite as 2013 Ark. 311

indeed void. Moreover, the double-jeopardy claim was not raised in the petition for writ of

habeas corpus; thus, it was not considered by the circuit court. This court will not consider an

issue that is raised for the first time on appeal when there is no showing of a jurisdictional defect.

Kelly v. Norris, 2013 Ark. 90 (per curiam); see also Justus v. Hobbs, 2013 Ark. 149 (per curiam).

       With respect to appellant’s assertion that there was error in the 2007 habeas proceeding

in the Chicot County Circuit Court, appellant did not state a ground for the Lincoln County

Circuit Court to grant a writ of habeas corpus in 2012. As stated, appellant filed the habeas

petition in the Chicot County Circuit Court, but he was not within that court’s jurisdiction when

he sought to proceed with a belated appeal of the order. For that reason, the Chicot County

court could not release him on a writ of habeas corpus. The Chicot County proceeding was not

germane to the decision of the Lincoln County Circuit Court to deny the habeas petition filed

in that court in 2012.

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Roberson v. State, 2013 Ark. 75 (per

curiam); Murry v. Hobbs, 2013 Ark. 64 (per curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524

(1994). The Lincoln County Circuit Court correctly concluded that appellant had not stated a

ground on which the writ could issue, in that appellant failed to establish that either of the

judgment-and-commitment orders entered in 1997 and 1998 was invalid on its face or that the

trial court lacked jurisdiction to enter the judgment.

       The burden is on the petitioner in a habeas-corpus petition to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no basis



                                                  3
                                      Cite as 2013 Ark. 311

for a finding that a writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d

797 (2006) (per curiam). The petitioner must plead either the facial invalidity or the lack of

jurisdiction and make a “showing by affidavit or other evidence [of] probable cause to believe”

he is illegally detained. Id. at 221, 226 S.W.3d at 798–99.

       Because appellant failed to state a claim sufficient to warrant issuance of a writ of habeas

corpus, he did not meet his burden of demonstrating that his petition had merit. Therefore, the

circuit court did not err in declining to issue the writ, and the order is affirmed.

       Affirmed.

       Frank Watts II, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Lauren Elizabeth Heil, Ass’t Att’y Gen., for appellee.




                                                 4